DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valentini (US 2013/0029571, previously cited).
Regarding claim 1, Valentini discloses a vacuum shroud attachment comprising an exterior air passageway wall (formed by element 7); an interior air passageway wall (formed by element 2) located beneath the exterior air passageway wall (fig 2) such that an air passageway is formed between the exterior air passageway wall and the interior air passageway wall (space between walls), the interior air passageway wall comprising (see annotated figure below); a first vertical portion extending away from a base towards the exterior air passage wall 
Regarding claim 2, Valentini further discloses the exterior air passageway wall further comprises (see annotated figured below): a second vertical portion extending away from the base; an arched portion (rounded corner, unlabeled) coupled to a point distal from the base of the second vertical portion and extending from a first end of the second vertical portion to a horizontal section (connects vertical portion and horizontal section) coupled to a first end of the arched portion on an opposing side of the vacuum shroud attachment; the horizontal section extending from the first end of the arched section (the arched portion couples the ends of vertical and horizontal portions).
Regarding claims 3-6, Valentini further discloses the vacuum shroud attachment is configured to detachably couple to a vacuum shroud (element 9; fig 2); the plurality of vertical air passageway walls (fig 3; elements 78) is coupled to a plurality of teeth (72); wherein the plurality of teeth is configured to maintain a structure that narrows the air intake openings (the teeth occupied within the air intake openings reduces the opening’s size; fig 2, fig 3); wherein .

    PNG
    media_image1.png
    435
    730
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 8 Nov 2021 have been fully considered but they are not persuasive. Applicant argues that Valentini does not discloses an interior air passageway comprising an arched hook-shaped portion. Examiner respectfully disagrees. Applicant’s arguments are based on interpreting element 71 of Valentini as the hook-shaped portion. However, as detailed in the rejection above, the arched hook-shaped portion of Valentini as identified in the rejection is the part of element 2 which hooks onto element 71 rather than element 71 itself. This is shown labeled in annotated figure 2 above and described in [0021] of Valentini. This hook-shaped portion of Valentini forms a part of the wall which forms the air . 
Note that claims 7-18 have been withdrawn by applicant.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723